Exhibit 99.1 Partnership Contact : Bradley W. Harris (614) 643-0314 ir@OxfordResources.com Oxford Resource Partners, LP to Report Third Quarter 2013 Financial Results on November 5, 2013 COLUMBUS, Ohio, October 28, 2013 – Oxford Resource Partners, LP (NYSE: OXF) (the “Partnership” or “Oxford”) will report its third quarter 2013 financial results before the market opens on Tuesday, November 5, 2013 . The Partnership’s management team will hold a conference call to review the results at 10:00 a.m. Eastern Time on that day . Participants may access the conference call by dialing (800) 299-8538 or (617) 786-2902 for international callers and providing passcode 67232474. The call will also be webcast live on the Internet in the Investor Relations section of the Partnership’s website at www.OxfordResources.com . An audio replay of the conference call will be available for seven days beginning at 2:00 p.m. Eastern Time on November 5, 2013, and may be accessed at (888) 286-8010 or (617) 801-6888 for international callers. The replay passcode is 43125494 . The webcast will also be archived on the Partnership’s website at www.OxfordResources.com for 30 days following the call. About Oxford Resource Partners, LP Oxford Resource Partners, LP is a low-cost producer of high value steam coal in Northern Appalachia and the Illinois Basin. Oxford markets its coal primarily to large electric utilities with coal-fired, base-load scrubbed power plants under long-term coal sales contracts. The Partnership is headquartered in Columbus, Ohio. For more information about Oxford Resource Partners, LP (NYSE: OXF), please visit www.OxfordResources.com . Financial and other information about the Partnership is routinely posted on and accessible at www.OxfordResources.com .
